     Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 1 of 7
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                Southern District
                                              __________ Districtof
                                                                  ofFlorida
                                                                    __________

                  United States of America                       )
                             v.                                  )
                       Suzanne Kaye,                             )      Case No. 21-8055-BER
                                                                 )
                                                                 )                                              TM
                                                                 )
                           Defendant(s)                                                              Feb 15, 2021
                                                  CRIMINAL COMPLAINT
                                                                                                                      West Palm Beach


         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                January 31, 2021              in the county of            Palm Beach                      in the
     Southern          District of          Florida          , the defendant(s) violated:

            Code Section                                                   Offense Description
Title 18, United States Code,                did knowingly and intentionally transmit in interstate commerce a
Section 875(c)                               communication containing a threat to injure the person of another.




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




         ’ Continued on the attached sheet.


                                                                                               s/Kaitlin Marsh
                                                                                            Complainant’s signature

                                                                                           Kaitlin L. Marsh, SA FBI
                                                                                             Printed name and title

Sworn and attested to me by Applicant by Telephone pursuant to Fed. R. Crim. P. 4(d) and 4.1.


Date:
                                                                                               Judge’s signature

City and state:                  West Palm Beach, Florida                        Bruce Reinhart, U.S. Magistrate Judge
                                                                                             Printed name and title
Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 2 of 7




                  AFFIDAVIT OF SPECIAL AGENT KAITLIN L. MARSH
            IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Kaitlin L. Marsh, being duly sworn, do hereby state as follows:

        1.       I am a Special Agent with the Federal Bureau of Investigation (“FBI”) in West

 Palm Beach, Florida, and have been so employed in that capacity since July 7, 2019. I am currently

 assigned to the Joint Terrorism Task Force investigating counterterrorism matters in the Palm

 Beach County Area of Responsibility.

        2.      I am familiar with the facts described in this Affidavit through my own personal

 knowledge, as well as through my discussion with other law enforcement officials and my

 understanding of other investigative activities conducted during this investigation.

        3.      I make this affidavit in support of an application for issuance of a criminal

 complaint and arrest warrant for SUZANNE KAYE, for violation of Title 18, United States Code,

 Section 875(c), Interstate Communication of a Threat. This affidavit does not include all facts

 known to me, but rather contains facts sufficient to support the issuance of the complaint and arrest

 warrant.

                                          BACKGROUND

        4.      The United States Capitol (“The Capitol”), which is located at First Street, SE, in

 Washington, D.C., is secured 24 hours a day by the U.S. Capitol Police. Restrictions around The

 Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol

 Police. Only authorized people, such as members of the United States Congress and their

 professional staff, with appropriate identification are allowed access inside The Capitol.

        5.      On January 6, 2021, the exterior plaza of The Capitol was closed to members of the

 public. On that same day, a joint session of the United States Congress convened at The Capitol.

 During the joint session, elected members of the United States House of Representatives and the
Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 3 of 7




 United States Senate met in separate chambers of The Capitol to certify the vote count of the

 Electoral College of the 2020 Presidential Election, which had occurred on November 3, 2020.

 The joint session began at approximately 1:00 p.m. (Eastern Standard Time). The Vice President

 of the United States - Mike Pence - was present and presiding in the Senate chamber.

           6.   With the joint session underway and with Vice President Mike Pence presiding, a

 large crowd gathered outside The Capitol. As noted above, temporary and permanent barricades

 were in place around the exterior of The Capitol building, and U.S. Capitol Police were present

 and attempting to keep the crowd away from The Capitol building and the proceedings underway

 inside.

           7.   At approximately 2:00 p.m., certain individuals in the crowd forced their way

 through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd

 advanced to the exterior façade of The Capitol. At such time, the joint session was still underway

 and the exterior doors and windows of The Capitol were locked or otherwise secured. Members

 of the U.S. Capitol Police attempted to maintain order and keep the crowd from entering The

 Capitol. Shortly after 2:00 p.m., individuals in the crowd forced entry into The Capitol, by, among

 other things, breaking windows.

           8.   Shortly thereafter, at approximately 2:20 p.m. members of the United States House

 of Representatives and United States Senate, including the President of the Senate, Vice President

 Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

 of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

 President Pence remained in The Capitol in a secure location from the time he was evacuated from

 the Senate Chamber until the sessions resumed.
Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 4 of 7




         9.      During national news coverage of the aforementioned events, video footage which

 appeared to be captured on mobile devices of persons present on the scene depicted evidence of

 scores of individuals inside The Capitol building without authority to be there and engaging

 in conduct in violation of Federal laws.

         10.     Social media and video footage of the event show rioters making statements

 consistent with Anti-Authority/Anti-Government (AA/AG) Extremism. A review of open source

 and social media posts leading up to and during the event indicate that individuals participating in

 the “Stop the Steal” rally were angered about the results of the 2020 Presidential election, and felt

 that Joseph Biden had unlawfully been declared President-Elect. Users in multiple online groups

 and platforms discussed traveling to The Capitol armed or making plans to start a “revolution” on

 that day. Participants in the riot used violence, which resulted in injuries to multiple law

 enforcement officers and damage to The Capitol building, all with the intent to subvert the

 certification of the electoral election ballots and thereby disrupt the election of the President of the

 United States in furtherance of their AA/AG ideology.

         11.     The FBI was charged with investigating all federal crimes perpetrated at The

 Capitol on January 6, 2021.

                                        PROBABLE CAUSE

         12.     On January 16, 2021, the FBI received an online tip to the National Threat

 Operations Center (NTOC) that SUZANNE ELLEN KAYE has an account on Facebook

 (Suzanne.kaye.XXX) and posts “anti-Biden” and “anti-Democratic” statements.                 The tipster

 further reported that KAYE claimed she was at The Capitol on January 6, 2021, and may have

 additional information. The FBI identified KAYE’s Facebook page as follows: User Name-

 Suzanne.kaye.XXX; ID- 100046176XXXXXX, Display Name: Angry Patriot Hippie.
Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 5 of 7




        13.     The FBI conducted open source media checks of the Facebook account mentioned

 above which did not reveal any posts related to her activity at The Capitol in Washington, D.C. on

 Jaunary 6, 2021. During online social media searches, the FBI identified a second Facebook page

 used by KAYE.       This page’s information is as follows: User Name- muckbangXX; ID-

 102165611XXXXXX; Display Name- ANGRY Patriot Hippie.

        14.     The FBI also discovered KAYE was using two other social media online platforms

 called Instagram and TikTok. Her Instagram account Display Name is Suzanne Kaye and her

 handle is @suzane kayeX. Her TikTok account is under @suzannekayeX.

        15.     Based on public source information, Agents learned that KAYE’s last known

 address was located in Lake Worth, Florida. On January 28, 2021, Agents Smith and Stewart

 responded to that address in an attempted to interview KAYE about any illegal activity that

 occurred at The Capitol on January 6, 2021. While at the residence, the agents observed numerous

 notes on the exterior of KAYE’s apartment door, which led them to believe that the apartment had

 likely been unoccupied for an extended time.

        16.     On the same date, Agents Smith and Stewart made telephonic contact with KAYE

 and informed her of the FBI’s interest in interviewing her about her travel to Washington, D.C. on

 January 6, 2021. KAYE asked the agents if they had proof that she traveled to Washington D.C.

 Agent Smith stated that the FBI would like to interview her about her travel. KAYE denied having

 traveled to Washington D.C., but claimed she was aware of individuals who did travel there.

 KAYE agreed to speak with the FBI and provided her current address in Boca Raton, Florida.

 KAYE further indicated that she was retired and had plenty of time to talk, but would need to be

 interviewed at her residence because she was not able to drive.
Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 6 of 7




        17.      On February 8, 2021, the FBI’s NTOC received an online tip from an individual

 who provided a link to a video posted to KAYE’s known Facebook page (User Name-

 muckbangXX; ID- 102165611XXXXXX; Display Name- ANGRY Patriot Hippie). The tipster

 claimed in the online tip that the video was a threat to shoot the FBI.

        18.     On February 9, 2021, Agent Smith reviewed KAYE’s Facebook page titled

 “ANGRY Patriot Hippie” which revealed KAYE uploaded a video on January 31, 2021, at 10:38

 pm captioned, “Fuck the FBI!!” In this video, KAYE announced that she received a telephone

 call from the FBI asking about her travel to Washington D.C. KAYE then told her audience in the

 video that she will not talk to the FBI without counsel, and that she will exercise “my second

 amendment right to shoot your fucking ass if you come here,” implying that she will use violence

 against FBI Agents if they come to her residence.

        19.     On the same date, Agent Smith reviewed KAYE’s known Instagram and TikTok

 accounts and determined that she uploaded the same video to both social media platforms on

 January 31, 2021.

        20.     According to National Crime Information Center database checks, KAYE has a

 criminal history. In January 2010, she was arrested for domestic battery by Palm Beach Sheriff’s

 Office. In February 2020, she was arrested for aggravated assault by Palm Beach Sheriff’s Office

 for possession of deadly weapon without intent to kill and battery, both charges were dropped and

 abandoned.

        21.     Based on the aforementioned information, your Affiant respectfully submits that

 there is probable cause to believe that SUZANNE KAYE knowingly and intentionally transmitted
Case 9:21-mj-08055-BER Document 3 Entered on FLSD Docket 02/15/2021 Page 7 of 7




 in interstate commerce a communication containing a threat to injure the person of another, in

 violation of Title 18, United States Code, Section 875(c).



                                                              s/Kaitlin Marsh
                                                              KAITLIN L. MARSH
                                                              Federal Bureau of Investigation
                                                              Special Agent
                                                              West Palm Beach, Florida



 Sworn and attested to me by Applicant by
 telephone on this _________ day of February,
 2021, in West Palm Beach, Florida, pursuant to
 Fed. R. Crim. P. 4(d) and 4.1.

 __________________________________________
 HONORABLE BRUCE REINHART
 UNITED STATES MAGISTRATE JUDGE
